Case: 21-30759     Document: 00516460643         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-30759                      September 6, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Lawrence,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:16-CR-68-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Pursuant to a written plea agreement, Jonathan Lawrence pleaded
   guilty to conspiracy to distribute and possess with intent to distribute one
   kilogram or more of a mixture or substance containing a detectable amount
   of heroin and a quantity of a mixture or substance containing a detectable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30759        Document: 00516460643        Page: 2   Date Filed: 09/06/2022




                                    No. 21-30759


   amount of fentanyl (Count One), conspiracy to possess firearms in
   furtherance of a drug trafficking crime (Count Two), and discharge of a
   firearm in a school zone (Count Nine). On appeal, Lawrence asserts that the
   324-month term of imprisonment imposed on Count Two is illegal because
   it exceeds the 240-month statutory maximum. He also contends that the
   district court erred in applying the four-level enhancement under U.S.S.G.
   § 3B1.1(a) for being an organizer or leader. The Government has filed an
   opposed motion to dismiss Lawrence’s appeal based on the plea agreement’s
   appeal waiver except to correct his sentence on Count Two. Alternatively,
   the Government moves for an extension of time to file its brief.
          Lawrence’s statutory-maximum assertion is not barred by the appeal
   waiver because he reserved the right to “bring a direct appeal of any sentence
   imposed in excess of the statutory maximum.” Although Lawrence raises
   this assertion for the first time on appeal, “because a sentence which exceeds
   the statutory maximum is an illegal sentence and therefore constitutes plain
   error, we review this issue de novo.” United States v. Thomas, 600 F.3d 387,
   388 (5th Cir. 2010) (internal quotation marks and citation omitted).
   Lawrence’s 324-month sentence exceeds the statutory maximum of 240
   months for Count Two. See 18 U.S.C. § 924(o). Accordingly, we vacate
   Lawrence’s sentence on Count Two and remand for resentencing as to this
   count. See Thomas, 600 F.3d at 389; United States v. Vera, 542 F.3d 457, 462
   (5th Cir. 2008).
          As to Lawrence’s challenge to the § 3B1.1(a) enhancement, we review
   de novo whether an appeal waiver bars an appeal. See United States v. Jacobs,
   635 F.3d 778, 780-81 (5th Cir. 2011). The record reflects that Lawrence’s
   appeal waiver was knowing and voluntary. See United States v. McKinney,
   406 F.3d 744, 746 (5th Cir. 2005). In addition, the language of the appeal
   waiver applies to Lawrence’s § 3B1.1(a) argument. See Jacobs, 635 F.3d at
   781. Lawrence’s assertion that, because the term of imprisonment on Count



                                         2
Case: 21-30759      Document: 00516460643           Page: 3    Date Filed: 09/06/2022




                                     No. 21-30759


   Two exceeded the statutory maximum, the appeal wavier is not enforceable
   as to all issues is unavailing. Thus, the Government’s motion to dismiss the
   appeal in part is granted, and the appeal is dismissed as to this issue.
          MOTION TO DISMISS APPEAL IN PART GRANTED;
   MOTION           TO        CORRECT               SENTENCE           DENIED;
   ALTERNATIVE MOTION FOR AN EXTENSION OF TIME
   DENIED;        APPEAL       DISMISSED            IN   PART;      SENTENCE
   VACATED IN PART; REMANDED.




                                          3